Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election of the invention of Group I, without traverse, and further election of the species of anti-αβ TCR antibody which is TOL-101 and the species of IM-ADR to be treated which is SJS/TEN, with traverse, in the remarks filed 4-21-21 are acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 1, 2, 7, 9, 10, 13, 14, 20-22, 24-31, 33, 35, 44-46, 48, 49, 51, 53 are pending.

Claims 1, 2, 7, 9, 10, 13, 14, 20, 35, 46, 48 are under examination as they read on the species of anti-αβ TCR antibody which is TOL-101 and the species of IM-ADR to be treated which is SJS/TEN.

Claims 21-22, 24-31, 33, 44, 45, 49, 51 and 53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group or species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 4-21-21.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 9, 10, 13, 14, 20, 35 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Schrijvers et al. (Clin Transl Allergy (Sept. 3, 2015) 5:31) in view of Yun et al. (Allergy 2012; 67: 1338–1346) and Getts et al. (8,722,049) as evidenced by Ko et al. (J Allergy Clin Immunol 2011;128:1266-76)(all cited herewith).

The first two sentences of the Abstract of Schrijvers are as follows (emphasis added):

“Drug hypersensitivity reactions (DHR) have been present since the advent of drugs.  In particular T-cell mediated delayed-type hypersensitivity reactions represent a heterogeneous clinical entity with a diverse pathogenesis and result in a considerable burden of morbidity and mortality not only driven by the reactions themselves but also by the use of alternatives which are sometimes less effective or even more dangerous.”

In the Background section at pages 1 through page 1-2 bridging paragraph, Schrijvers further teaches (emphasis added):

“Drug hypersensitivity reactions (DHR) are defined as adverse events resembling clinical allergy to an otherwise safe and effective therapeutic agent.  Only those in which an immunological mechanism can be demonstrated, mostly after an allergy workup, are termed drug allergies…[t]hey constitute approximately 15% of all adverse drug reactions and affect more than 7% of the general population….[t]hey result in a considerable morbidity and mortality and will remain to be so in everyday patient care with the ever-increasing armamentarium of drugs.  DHR have been present since the advent of drugs.... Clinically, DHR are classified as immediate (typically <1 h following the last intake of the culprit drug) or delayed-type DHR (DTH, typically >1 h to days after the start of a treatment with the culprit drug) [2].  Immediate reactions present as urticaria, angioedema, bronchospasm or anaphylaxis, whereas for DTH the clinical spectrum is much wider ranging from fixed drug eruption (FDE), maculopapular eruption (MPE), general exfoliative dermatitis or erythroderma, drug reaction with eosinophilia and systemic symptoms (DRESS syndrome), drug-induced hypersensitivity syndrome (DIHS), acute generalized exanthematous pustulosis (AGEP), Stevens-Johnson syndrome (SJS), toxic epidermal necrolysis (TEN), other bullous reactions mimicking pemphigus vulgaris or bullous pemphigoid up to vasculitis (Table 1).  In particular erythroderma, DRESS, AGEP, SJS and TEN, often referred to as severe cutaneous adverse reactions (SCARs), are potentially life-threatening, with an estimated mortality rate of 5–15, 10, 5, 1–5 and 20–30%  respectively…
[i]nternal organs can be affected as well, either alone or with cutaneous symptoms (as in DRESS and SJS/TEN), and may include hepatitis, nephritis, pneumonitis and cytopenias.”

Under the section entitled “Pathogenesis,” Schrijvers teaches, “Scrutinizing the pathogenesis of DTH focuses on the interaction of drugs with the immune system.  Multiple mutually non-exclusive hypotheses explaining the pathogenesis of DHR, including DTH, exist and include the (pro)hapten hypothesis, the pharmacological interaction (p-i) concept and the altered self-repertoire model (summarized in Fig. 1)…”  The graphic in Fig. 1 is solely focused on peptide bound MHC activation of T-cells as the pathogenic mechanism for the pathogenesis of DTH.

Starting with paragraph bridging pages 2-3 and continuing through the 3rd full paragraph on page 6, Schrijvers reviews numerous studies linking a variety of different HLA alleles with hypersensitivity to a variety of small molecule drugs via T-cell activation.  

For example, in the paragraph bridging the cols. on page 5 Schrijvers teaches (emphasis added):
“During the last decade many associations between HLA molecules and the development of certain DHR have been reported (Table 2 and reviewed in [25]).  The strongest associations Most associations are with class I but also class II molecules are described, both with varying degrees of association [26].  Next, also ethnicity plays a role, possibly reflecting in part the differences in HLA-backgrounds.  However, HLA-associations do not explain all cases, indicating additional factors contribute to the mechanisms of drug hypersensitivity.  Linkage disequilibrium and the presence of certain TCR clonotypes have been considered as a potential explanation for these discrepancies.”

In the paragraph the follows on page 5, Schrijvers further teaches:

“Carbamazepine hypersensitivity is found to be associated with HLA-B*15:02 in most Asian populations, but not Japanese or Korean, and with HLA-B*31:01 in Europeans, although this was not reported consistently in all studies [12, 27, 28].  In the Han Chinese population, HLA-B*15:02 was present in 100% of the SJS/TEN patients [29].  However this risk-allele was also found in 3% of carbamazepine-tolerant individuals, in 8.6% of the general population, and no association was observed in Caucasian or Japanese populations, although here a lower incidence of HLA-B*15:02 is observed, nor was there an association with carbamazepine-induced MPE, indicating additional associated risk factor(s) are yet to be identified [12].  Ko et al. provided strong evidence that in addition to the associated HLA allele, particular TCRs play a role in the development of the immune response in the case of carbamazepine-induced SJS/TEN in HLA-B*15:02 positive individuals [30].  They identified a skewed and restricted TCR usage in affected patients and identified these clonotypes in blister fluid cells from patients. The identified TCR clonotypes (predominantly Vβ-11-ISGSY and Vβ-11-GLAGVDNY) were absent in 11 carbamazepine-tolerant subjects of whom 2 carried the HLA-B*15:02 risk allele. Moreover, the two clonotypes could be observed in respectively 4/29 (14%) and 2/29 (7%) of healthy carbamazepine-unexposed HLAB*15:02-positive subjects in whom a cytotoxic response could be identified in vitro in the presence of carbamazepine, suggesting these patients would develop a SJS/TEN if exposed in vivo.  The in vitro cytotoxic response could be blocked with an antibody against TCR-Vβ-11, suggesting routes for future therapeutic strategies.”
Reference [25] of Schrijvers is the teachings of Yun et al. (Allergy 2012; 67: 1338–1346).  

Like Schrijvers, Yun reviews the knowledge in the art demonstrating that a variety of different 
HLA alleles are linked to patient hypersensitivity to a variety of small molecule drugs via T-cell activation (see, e.g., at page 1340, right col. – page 1344, left col.).

The teachings of Yun also emphasize that while some patients exhibit hypersensitivity to a particular small molecule drug via activation of a limited portion of the T-cell repertoire, still other patients exhibit hypersensitivity to a particular small molecule drug via activation of “…multiple TCR clonotypes without shared TCR variable beta gene usages between individuals, implying that particular sequences of TCR do not appear to play a major role (9, 34). In summary, the available repertoire of TCR in combination with HLA-B*15:02 is a risk factor for carbamazepine-induced SJS/TEN, but this requirement for TCR does not seem to be the case for abacavir hypersensitivity and HLA-B*57:01.  Because this additional prerequisite is not required for the generation of abacavir-specific T cells, it should be no surprise that the PPV for HLA- B*57:01 allele is higher than that for HLA-B*15:02.” 

(see page 1343, left col., 1st full paragraph, emphasis added).

However, neither Schrijvers nor Yun explicitly teach “a method for treating an immune mediated adverse drug reaction (IM-ADR) in a subject in need thereof, comprising administering to the subject an anti-αβ T cell receptor (TCR) antibody or an antigen binding fragment thereof, such as the TOL-101 anti-αβ TCR antibody.”

Getts teaches a method for treating any autoimmune disease or any transplant tissue rejection in a subject in need thereof, the method comprising: administering to the subject an anti-αβ TCR antibody, such as the TOL-101 anti-αβ TCR antibody, including treating any autoimmune disease or transplant tissue rejection selected from selected from the group consisting of: asthma, allergy, allergic airway inflammation, allergic encephalomyelitis, autoimmune arthritis, rheumatoid arthritis, Juvenile rheumatoid arthritis, reactive arthritis, psoriatic arthritis, sacroiliitis, isolated acute anterior uveitis, undifferentiated spondyloarthropathy, Type 1 Diabetes Mellitus, Multiple Sclerosis, Systemic Lupus Erythematosus, glomerulonephritis, Hashimoto's 

According to the teachings of Getts, the TOL-101 anti-αβ TCR antibody is capable of treating a vast genus of T-cell mediated diseases by binding to a wide variety of T-cells, including activated T-cells and memory T-cells (see col. 69, line 40 – col. 71, line 34), and by not depleting said T-cells but rather by inhibiting the ability of T-cells to respond to peptide bound MHC through TCR/CD3 shedding and/or internalization, and by inducing Treg (see col. 75, line 18 – col. 76, line 34; Example 6; col. 92, 1st paragraph; Figs. 19, 20 and 27-30).

Given the reference teachings, it would have been obvious to one of ordinary skill in the art to treat the TCR-peptide:HLA driven pathology of IM-ADR by administering an anti-TCR antibody capable of inhibiting the ability of T-cells to respond to peptide bound MHC through TCR/CD3 shedding and/or internalization and by inducing Treg, such as the Tol-101 anti-αβ TCR antibody of Getts.  

One of ordinary skill in the art would have had a reasonable expectation of successfully treating IM-ADR by administering the Tol-101 anti-αβ TCR antibody of Getts given the central role of TCR-peptide:HLA interaction in the pathology of IM-ADR as illustrated by the teachings of Ko et al. (J Allergy Clin Immunol 2011;128:1266-76), which are referenced by Schrijvers, demonstrating that an anti–TCR-VB-11 mAb substantially inhibits lysis of HLA-B*1502-expressing target cells by CBZ-expanded T cells obtained from S1 and S2 patients with carbamazepine (CBZ)–induced Stevens-Johnson syndrome (“CBZ-SJS”)(see Ko at Fig. 5D).

st – 3rd full paragraphs Getts teaches the following:

“…the present invention includes a method for treating an inflammatory disease, an autoimmune disease, or a transplanted tissue rejection, the method includes the steps: administering an anti-αβ TCR antibody or antibody fragment thereof in an amount from about 14 mg/day to about 52 mg/day to a subject in need thereof wherein the antibody is produced from the hybridoma TOL101 MCB.

In one embodiment, the present invention provides a method for treating an autoimmune disease, inflammatory disease, or transplant tissue rejection, comprising administering an αβ TCR antibody or antigen binding fragment thereof in an amount from about 7 mg/day to about 58 mg/day to a subject in need thereof.  In a further embodiment, the anti-αβ TCR antibody or antigen binding fragment thereof is produced from the hybridoma TOL101 MCB.  In a further embodiment, the anti-αβ TCR antibody or fragment thereof is administered in an amount of 7 mg/day, 14 mg/day, 21 mg/day, 28 mg/day, 30 mg/day, 32 mg/day, 34 mg/day, 35 mg/day, 36 mg/day, 38 mg/day, 40 mg/day, 42 mg/day, 44 mg/day, 46 mg/day, 48 mg/day, 50 mg/day, 52 mg/day, 54 mg/day, 56 mg/day or 58 mg/day, or combinations thereof.

In one embodiment, the present invention provides a method for treating an autoimmune disease, inflammatory disease, or transplant tissue rejection, comprising administering an…TCR antibody or antigen binding fragment thereof in a dosing schedule comprising 14 mg at day 1, 21 mg at day 2, 28 mg at day 3, 42 mg at day 4, and 42 mg at day 5. In a further embodiment, the antibody or fragment thereof is administered in a dosing schedule comprising 14 mg at day 1, 21 mg at day 2, 28 mg at day 3, 42 mg at day 4, 42 mg at day 5, and 42 mg at day 6….”

Notably, at col. 58 – 59 bridging paragraph Getts teaches “The pharmaceutical compositions of the invention may include a ‘therapeutically effective amount’ or a “prophylactically effective amount of an antibody or antibody fragment of the invention. A ‘therapeutically effective amount’ refers to an amount effective, at dosages and for periods of time necessary, to achieve the desired therapeutic result (e.g., prevent or reduce allograft rejection, treat, alleviate or prevent 

Given the above teachings of Getts it would have been obvious to one of ordinary skill in the art treating IM-ADR by administering the Tol-101 anti-αβ TCR antibody that the antibody should be administered in a sufficient amount to treat or alleviate T-cell mediated inflammation in the subject experiencing an IM-ADR.  The skilled artisan considering the specific dosage ranges and amounts taught by Getts for the treatment of inflammation / autoimmunity with the Tol-101 anti-αβ TCR antibody would arrive at similar dosage ranges and amounts for treating IM-ADR with the Tol-101 anti-αβ TCR antibody in a subject in need thereof.

Note further that given the teachings of Getts set forth above, it further would have been obvious to the ordinarily skilled artisan that the particular Tol-101 anti-αβ TCR antibody dosage regimen used to treat any given T-cell mediated inflammatory symptoms and/or conditions that are the driving force behind IM-ADR is a result-effective variable which was typically manipulated by the ordinarily skilled artisan to achieve the desired result.  

In this regard, Applicant’s attention is further drawn to MPEP 2144.05(II)(A), Routine Optimization - Optimization Within Prior Art Conditions or Through Routine Experimentation:

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”).

Although this passage does not specifically point to, for example, particular drug dosages and administration schedules, this passage points to numerous variables that affect the function of prima facie obvious to one of ordinary skill in the art to optimize the drug dosages and administration schedules for the treatment of, e.g., inflammatory IM-ADR mediated by T-cells, because such optimization would produce a more effective invention. 

Additionally, as set forth in MPEP 2144.05(II)(B), there is a Motivation to Optimize Result-Effective Variables: 

…  In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.

In the instant case, the claims are drawn to different drug dosages / administration schedules, such dosages / administration schedules designed to achieve a recognized result, i.e., suppression of T-cell mediated inflammation and, in turn, treatment of IM-ADR.  Accordingly, the recited drug dosages and administration schedules are result-effective variables that achieve a recognized result and it is submitted that since one of ordinary skill in the art would have been motivated to determine the optimum or workable ranges of said variables, the drug dosages and administration schedules recited were prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention.

Finally, note that with respect to claim 35, as taught by Getts the Tol-101 anti-αβ TCR antibody permits once daily dosing, does not suppress or delete γδ T-cells, does not suppress or delete B-cells and other white blood cells, does not suppress or delete platelets, or exhibits a reduced immune activation potential (see Getts at col. 2-3 bridging paragraph; at col. 41, lines 40-60; at Example 8; at Table 9 and col. 75, line 18 – col. 76).

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1, 2, 7, 9, 10, 13, 14, 20, 35, 46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (Front Immunol. 2014 May 16;5:206) in view of Getts et al. (8,722,049).

Kong teaches the treatment of cancer by administration of anti-CTLA-4 antibodies such as ipilimumab and tremelimumab is often accompanied by mild to severe (grade 3 or grade 4) immune-related adverse events (irAEs)(see Abstract).  Along these same lines, in the first 

Notably, at described in the right hand col. of Kong at page 1, the irAEs that result from anti-CTLA-4 blockade involve the interaction of T-cells with auto-antigen presenting cells (emphasis added):

“…since a key role of CTLA-4 is to enable Treg suppression of autoreactive T cell activation at the costimulatory level of DC…it was no surprise that opportunistic autoimmune disorders surfaced as prominent irAEs from CTLA-4 blockade.  The variety stems from the ever-present autoantigens and autoreactive T cells unleashed from self tolerance regulation…For example, in our tolerance induction study in murine experimental autoimmune thyroiditis (EAT), a model for the prevalent Hashimoto’s thyroiditis (14), co-injection of anti-CTLA-4 with the autoantigen, thyroglobulin (Tg), interfered with activation of naturally existing CD4+CD25+Foxp3+ Tregs (nTregs); the mice developed thyroiditis, mimicking a major clinical autoimmune sequela (15).” 

This teaching is consistent with the concluding sentence at page 6 of Kong: “there appears to be different pathogenic pathways to autoimmune manifestations, with PD-1-deficiency favoring a pathogenic autoantibody profile and CTLA-4 blockade favoring T cell-mediated organ damage.” (emphasis added).

Likewise, as further described by Kong treatment of cancer patient with blocking anti-PD-1 or anti-PD-L1 also induced a variety of irAEs, some of which were considered serious such as rash, hypothyroidism, hepatitis, plus isolated cases of diabetes mellitus, and myasthenia gravis. (see page 1-2 bridging paragraph; page 4 col. bridging paragraph and the 2nd full paragraph in the right side column). 

upon anti-PD-L1 blockade, autoreactive T cells could become activated resulting in the autoimmune syndromes reported.” (see page 4, col. bridging paragraph – 2nd full paragraph, emphasis added).

However, Kong does not explicitly teach “a method for treating an immune mediated adverse drug reaction (IM-ADR) in a subject in need thereof, comprising administering to the subject an anti-αβ T cell receptor (TCR) antibody or an antigen binding fragment thereof.”

Getts teaches a method for treating any autoimmune disease or any transplant tissue rejection in a subject in need thereof, the method comprising: administering to the subject an anti-αβ TCR antibody, such as the TOL-101 anti-αβ TCR antibody, including treating any autoimmune disease or transplant tissue rejection selected from the group consisting of: asthma, allergy, allergic airway inflammation, allergic encephalomyelitis, autoimmune arthritis, rheumatoid arthritis, Juvenile rheumatoid arthritis, reactive arthritis, psoriatic arthritis, sacroiliitis, isolated acute anterior uveitis, undifferentiated spondyloarthropathy, Type 1 Diabetes Mellitus, Multiple Sclerosis, Systemic Lupus Erythematosus, glomerulonephritis, Hashimoto's thyroiditis, Graves' disease, Scleroderma, Celiac disease, Crohn's disease, inflammatory bowel disease, ulcerative colitis, ankylosing spondylitis, Sjogren's syndrome, psoriasis, contact dermatitis, Goodpasture's syndrome, Addison's disease, Wegener's granulomatosis, Primary biliary cirrhosis, Sclerosing cholangitis, Autoimmune hepatitis, Polymyalgia Rheumatica, Bechet's disease, Guillain-Barre syndrome, various vasculitides, uveoretinitis, thyroditis, myasthenia gravis, immunoglobulin nephropathies, myocarditis, progressive systemic sclerosis, organ graft rejection, mixed connective tissue rejection, and graft-versus-host disease by administering the TOL-101 anti-αβ TCR antibody. (see claims 1, 4 and 7).

According to the teachings of Getts, the TOL-101 anti-αβ TCR antibody is capable of treating a vast genus of T-cell mediated diseases by binding to a wide variety of T-cells, including activated T-cells and memory T-cells (see col. 69, line 40 – col. 71, line 34), and by not depleting said T-cells but rather by inhibiting the ability of T-cells to respond to peptide bound st paragraph; Figs. 19, 20 and 27-30).

Given the reference teachings, it would have been obvious to one of ordinary skill in the art to treat an anti-CTLA-4 or anti-PD-L1 irAE by administering an anti-TCR antibody like the Tol-101 anti-αβ TCR antibody of Getts which is capable of inhibiting the ability of T-cells to respond to peptide bound MHC through TCR/CD3 shedding and/or internalization, and by inducing Treg.  

One of ordinary skill in the art would have had a reasonable expectation of successfully treating an anti-CTLA-4 or anti-PD-L1 irAE by administering the Tol-101 anti-αβ TCR antibody of Getts given that autoimmune disease-like activation of T-cells would be expected to depend upon the ability of the TCR to bind to the peptide:HLA complexes found on certain cell types, such as the peptide:HLA complexes presented on the surface of skin cells.

With respect to claims 13, 14 and 20 reciting particular dosages of anti-αβ TCR antibody to be administered, at col.6, 1st – 3rd full paragraphs Getts teaches the following:

“…the present invention includes a method for treating an inflammatory disease, an autoimmune disease, or a transplanted tissue rejection, the method includes the steps: administering an anti-αβ TCR antibody or antibody fragment thereof in an amount from about 14 mg/day to about 52 mg/day to a subject in need thereof wherein the antibody is produced from the hybridoma TOL101 MCB.

In one embodiment, the present invention provides a method for treating an autoimmune disease, inflammatory disease, or transplant tissue rejection, comprising administering an αβ TCR antibody or antigen binding fragment thereof in an amount from about 7 mg/day to about 58 mg/day to a subject in need thereof.  In a further embodiment, the anti-αβ TCR antibody or antigen binding fragment thereof is produced from the hybridoma TOL101 MCB.  In a further embodiment, the anti-αβ TCR antibody or fragment thereof is administered in an amount of 7 mg/day, 14 mg/day, 21 mg/day, 28 mg/day, 30 mg/day, 32 mg/day, 34 mg/day, 35 mg/day, 36 

In one embodiment, the present invention provides a method for treating an autoimmune disease, inflammatory disease, or transplant tissue rejection, comprising administering an…TCR antibody or antigen binding fragment thereof in a dosing schedule comprising 14 mg at day 1, 21 mg at day 2, 28 mg at day 3, 42 mg at day 4, and 42 mg at day 5. In a further embodiment, the antibody or fragment thereof is administered in a dosing schedule comprising 14 mg at day 1, 21 mg at day 2, 28 mg at day 3, 42 mg at day 4, 42 mg at day 5, and 42 mg at day 6….”

Notably, at col. 58 – 59 bridging paragraph Getts teaches “The pharmaceutical compositions of the invention may include a ‘therapeutically effective amount’ or a “prophylactically effective amount of an antibody or antibody fragment of the invention. A ‘therapeutically effective amount’ refers to an amount effective, at dosages and for periods of time necessary, to achieve the desired therapeutic result (e.g., prevent or reduce allograft rejection, treat, alleviate or prevent recurrence or occurrence of autoimmune and inflammatory symptoms and conditions). A therapeutically effective amount of the antibody or antibody fragment may vary according to factors such as the disease state, age, sex, and weight of the individual, and the ability of the antibody or antibody fragment to elicit a desired response in the individual. A therapeutically effective amount is also one in which any toxic or detrimental effects of the anti-αβ TCR antibodies or antibody fragment are outweighed by the therapeutically beneficial effects. A ‘prophylactically effective amount’ refers to an amount effective, at dosages and for periods of time necessary, to achieve the desired prophylactic result. Typically, since a prophylactic dose is used in subjects prior to or at an earlier stage of disease, the prophylactically effective amount will be less than the therapeutically effective amount.”

Given the above teachings of Getts it would have been obvious to one of ordinary skill in the art treating IM-ADR by administering the Tol-101 anti-αβ TCR antibody that the antibody should be administered in a sufficient amount to treat or alleviate T-cell mediated inflammation in the subject experiencing an IM-ADR.  The skilled artisan considering the specific dosage ranges and amounts taught by Getts for the treatment of inflammation / autoimmunity with the Tol-101 anti-

Note further that given the teachings of Getts set forth above, it further would have been obvious to the ordinarily skilled artisan that the particular Tol-101 anti-αβ TCR antibody dosage regimen used to treat any given T-cell mediated inflammatory symptoms and/or conditions that are the driving force behind IM-ADR is a result-effective variable which was typically manipulated by the ordinarily skilled artisan to achieve the desired result.  

In this regard, Applicant’s attention is further drawn to MPEP 2144.05(II)(A), Routine Optimization - Optimization Within Prior Art Conditions or Through Routine Experimentation:

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”).

Although this passage does not specifically point to, for example, particular drug dosages and administration schedules, this passage points to numerous variables that affect the function of inventions, such as concentration of reagents and temperature ranges.  Furthermore this passage indicates that the optimization of such variables is often an obvious activity for one of ordinary skill in the art.  It is submitted that the claimed drug dosages and administration schedules are akin to the variables discussed in the cited MPEP passage because said drug dosages and administration schedules are optimizable variables that would affect efficacy of the claimed invention.  Given the “normal desire of scientists or artisans to improve upon what is already generally known,” it would have been prima facie obvious to one of ordinary skill in the art to optimize the drug dosages and administration schedules for the treatment of, e.g., inflammatory IM-ADR mediated by T-cells, because such optimization would produce a more effective invention. 

Additionally, as set forth in MPEP 2144.05(II)(B), there is a Motivation to Optimize Result-Effective Variables: 

…  In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.

In the instant case, the claims are drawn to different drug dosages / administration schedules, such dosages / administration schedules designed to achieve a recognized result, i.e., suppression of T-cell mediated inflammation and, in turn, treatment of IM-ADR.  Accordingly, the recited drug dosages and administration schedules are result-effective variables that achieve a recognized result and it is submitted that since one of ordinary skill in the art would have been motivated to determine the optimum or workable ranges of said variables, the drug dosages and administration schedules recited were prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention.

Finally, note that with respect to claim 35, as taught by Getts the Tol-101 anti-αβ TCR antibody permits once daily dosing, does not suppress or delete γδ T-cells, does not suppress or delete B-cells and other white blood cells, does not suppress or delete platelets, or exhibits a reduced 

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7, 9, 10, 13, 14, 20, 35, 46, 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating an immune mediated adverse drug reaction (IM-ADR) in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of an anti-αβ , does not reasonably provide enablement for treating an immune mediated adverse drug reaction (IM-ADR) in a subject in need thereof, comprising administering to the subject any amount of an anti-αβ T cell receptor (TCR) antibody or an antigen binding fragment thereof.

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.

Claim 1 and dependent claims thereof as written encompass in their breadth treating an immune mediated adverse drug reaction (IM-ADR) in a subject in need thereof, comprising administering to the subject any amount of an anti-αβ T cell receptor (TCR) antibody or an antigen binding fragment thereof, even if the amount is not sufficient for a therapeutic effect.  The instant specification does not teach the skilled artisan how to practice the claimed invention without administering an amount of anti-αβ T cell receptor (TCR) antibody or an antigen binding fragment thereof sufficient to mediate a therapeutic effect, and the skilled artisan could not do so in the absence of undue experimentation.  Thus, the teachings of the instant specification do not enable the skilled artisan to practice claim 1 and dependent claims thereof by administering any amount of anti-αβ T cell receptor (TCR) antibody or an antigen binding fragment thereof.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644